Citation Nr: 1530167	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neck, shoulder, and elbow pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal dated May 2010, the Veteran requested a Board hearing. The Veteran confirmed that he wished to withdraw his prior hearing request in May 2015.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against finding that a disability manifested by neck, shoulder, and elbow pain had its onset in service and there is no probative evidence suggesting any such current disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for neck, shoulder, and elbow pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in December 2008. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, and statements    of the Veteran. 

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claim decided herein.  However, as will be discussed below, there is no objective evidence of the claimed condition during service, and the Board finds the Veteran's assertions regarding incurrence of an in-service injury less credible than the other evidence of record.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006);     see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present   and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted that he has elbow, shoulder, and neck pain as the result of an in-service accident.  Specifically, in December 2008 correspondence submitted to VA, he stated he was climbing down from a stand during service and slipped, catching his wedding ring on a bolt end, which sent "a fiery pain all the way up my arm into my neck."  He stated he continued to experience that pain after service.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

At the outset, the Board notes that the medical evidence of record dating since      the filing of the claim does not reflect ongoing treatment for a diagnosed elbow, shoulder, or neck condition.  Complaints of symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing  on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Nevertheless, the Board acknowledges that the record includes evidence indicating the Veteran underwent right shoulder rotator cuff surgery in 2000 or 2003, and that a "history of bilateral shoulder arthritis" was noted during VA treatment in June 2010.  Even conceding a current disability, however, the most probative evidence indicates that any current condition of the neck, shoulders, or elbows is not related to service.

The Veteran has described specific symptoms and an event he asserts he experienced in service, and he is competent to do so.  Buchanan v. Nicholson,     451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether    lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson,      21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this instance, the Veteran's STRs document no complaints of or treatment for elbow, shoulder, or neck pain, or for a fall of any type.  He denied swollen or   painful joints, as well as painful or "trick" shoulders or elbows, on his April        1965 separation medical history report, and the clinician who conducted the accompanying examination did not report abnormalities of the spine, extremities, or joints.  In addition, the Veteran's 2008 account of the in-service incident is      not corroborated by the earlier post-service evidence of record, including his      own representations on various medical history reports, which document his descriptions of a history of upper back and shoulder pain that included accidents both before and after, but not during, service.

In this regard, in February 1979, the Veteran sought treatment from his private physician after slipping on wet stairs and falling onto his back while delivering mail in his position with the United States Post Office (USPS).  He reported left elbow and left hand pain at that time.  In April 1983, the Veteran wrote a letter to the same physician in connection with back pain he believed he was having as a result of changes USPS made to his workload.  He requested information from his physician on what he described as a tear in the muscles behind his left shoulder blade that occurred in 1977 or 1978.  The following month, he submitted another letter to     the physician detailing his medical history related to the symptoms he was then experiencing.  He referenced a childhood injury, stating that he had been doing flips off of stacked hay bales when he was in seventh grade and under-rotated, landing on the back of his neck and shoulders.  He stated he never went to the doctor, but that he experienced pain for several months after the incident that gradually went away.  He went on to state that over the subsequent years he had "minor problems with my back."

The Veteran continued to seek treatment for shoulder and upper extremity complaints in the early 1990s.  During private treatment in March 1990, he reported that his left shoulder had been painful and stiff for three months.  In December 1991, he sought treatment for his right upper extremity, stating that, over a period of two years, he  had developed stiffness, numbness, soreness, and tingling when driving or working overhead.  He was diagnosed with right carpal tunnel syndrome.  In March 1993, the Veteran sought treatment after a fall a few weeks prior, stating he had incurred an injury to his left elbow.  He was diagnosed with a contusion.

At no point during multiple incidents of post-service treatment for his left and right upper extremities, shoulders, and upper back, did the Veteran report injuring himself during service.  Even assuming that reporting an in-service injury during treatment for recent falls could not be expected, the Veteran wrote a letter to his private physician providing a chronological history of injury dating to childhood that did not include the in-service fall described for the first time in 2008 in connection with the instant claim.  In short, the Board finds the Veteran's current assertion that he has experienced elbow, neck, and/or shoulder pain since the time of an undocumented in-service      fall less persuasive than the collective statements he made while receiving medical treatment for elbow, shoulder, and upper back conditions prior to filing that claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against    a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  See also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Furthermore, to the extent the Veteran contends that any current neck, shoulder,  and elbow conditions are related to service, pain can have numerous causes, and medical expertise is required to determine their etiology.  Accordingly, the Board does not find probative his lay assertion that an injury incurred in service caused his current symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

As a final matter, the Board notes that, although a history of bilateral shoulder arthritis is referenced in a 2010 VA treatment record, the evidence of record does not contain a confirmed diagnosis of arthritis and, moreover, the first post-service documentation of treatment for elbow, shoulder, or neck conditions occurred in 1979, over ten years after the Veteran's separation from service.  Thus, entitlement to service connection on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In short, the most probative evidence is against a finding that any current elbow, shoulder, or neck conditions are related to service.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for neck, shoulder, and elbow pain is denied.


REMAND

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board finds that additional development is necessary prior to appellate review.

The Veteran was afforded a VA audiological examination in June 2009.  The examiner found that the Veteran had hearing loss in both ears, but that it was not related to in-service noise exposure because his service separation examination did not document hearing loss.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, an addendum opinion is needed.

Regarding entitlement to service connection for tinnitus, as the VA Disability Benefits Questionnaire for Hearing Loss and Tinnitus recognizes that tinnitus       can be a symptom of hearing loss, such issue is inextricably intertwined with the remand for the Veteran's hearing loss claim.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Return the June 2009 VA examination report and      the claims file to the examiner, if available, to obtain an addendum opinion.  If that audiologist is not available, the opinion should be sought from another audiologist.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  Following review of the claims file and the June 2009 examination report, the audiologist should provide an addendum opinion addressing the following:

(a) Please explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

(b) Please explain why the Veteran's tinnitus is/is not merely a delayed response to in-service noise exposure.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


